DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Nov. 2021 has been entered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portion of vapor and the second portion of vapor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “first portion of vapor” and “second portion of vapor” in claims 1 and 23 do not have antecedent basis in the specification.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites “wherein said further deck is perforated.” Claim 1, upon which claim 10 depends, recites “the further deck having a plurality of perforations”. Because the further deck of claim 1 has a plurality of perforations, the further deck of claim 1 is perforated.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 6,682,633 (hereafter ‘633) and further in view of Xu et al US 2007/0137482 (hereafter ‘482) and Buchanan et al. US 6,287,367 (hereafter ‘367).

Regarding claim 16, ‘633 teaches an apparatus (Fig 3) for performing vapor-liquid contacting (abstract), comprising:
a plurality of stages (3 stages shown in Fig 3) disposed in a vessel (2) having a shell (shell of column 2), each stage having a contact module (labelled below; top module shown in Fig 3) and a deck (labelled below);
a first contact module (contact module labelled below) comprising a first downcomer (labelled below) with an outer wall (2) and an outlet (10 in Fig 1 and 4) proximate to a contacting volume (18 in Fig 4), the first downcomer adjacent to the shell (as shown in Fig 3 where the downcomer and shell share a wall);
a demister (3 in Fig 3) having an inlet surface (surface adjacent downcomer 8) proximate to the contacting volume and an outlet surface (labelled below) superior to the deck such that all of the liquid from the demister will fall onto the deck (where Fig 1 shows the deck 7 is directly below demister 3 and where wall 9 would prevent liquid from falling anywhere be on deck 7); and,
a second contact module (middle module of Fig 3, labelled below) below the first contact module, the second contact module comprising a downcomer (labelled below),
wherein the deck extends from the demister to the downcomer of the second contact module (as shown in Fig 1 in deck 7 where the deck connects to the demister via portion 9 to downcomer 8), and
wherein the second contact module is offset horizontally relative to the first contact module (as shown in Fig 3 where the modules are staggered horizontally).
[AltContent: arrow][AltContent: textbox (Downcomer)][AltContent: textbox (Deck)][AltContent: textbox (Second contacting module)][AltContent: arrow][AltContent: textbox (Outlet surface)][AltContent: textbox (Contacting module)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Further deck)][AltContent: arrow][AltContent: textbox (First downcomer)][AltContent: arrow][AltContent: textbox (Contacting volume)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Demister)][AltContent: textbox (Outlet surface)][AltContent: textbox (Inlet surface)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

‘633 does not teach a deck having a plurality of perforations; wherein vapor which passes through the deck contacts the liquid from the demister, such that the vapor which passes through the demister contacts the liquid twice in the same stage.
‘482 teaches an apparatus (Figs 1, 3, 8, and 10A) for performing co-current and cross-flow vapor-liquid contacting (abstract) comprising a demister (40 in Fig 2), a deck (deck 26 which, while not shown, would be below the outlet of downcomer 22 in fig 8; deck 26 below oultets 34’ in Fig 10a), and a further deck (deck 26 shown in Fig 8; deck 26 above demister 24’ in Fig 10a) where the demisters comprise an imperforate top plate (45) in order to improve performance/structural integrity (¶36) and where a space is provided between the demister and the deck (as shown in Figs 1-2 and 10a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the demister and further deck of ‘633 (as labelled above) by incorporating the imperforate top plate and space between the demister and deck of ‘482 (shown in Figs 1-2 and 10a) in order to improve performance/structural integrity (¶36) and as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
‘367 teaches a vapor liquid contacting device (Fig 3, abstract) comprising a downcomer (labeled below) and a deck (labelled below) and a further deck (labelled below). ‘367 further teaches where the deck having a plurality of perforations (1), a second portion of vapor flows up passed the deck through the perforations in order to promote gas/liquid contact (col 2 line 66 – col 3 line 12).
[AltContent: arrow][AltContent: textbox (Deck)][AltContent: arrow][AltContent: textbox (Further deck)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Downcomer)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deck of ‘633 (shown above) by incorporating the perforated deck of ‘367 (1 in Fig 3) in order to promote gas/liquid contact (col 2 line 66 – col 3 line 12).
The modification would have resulted in wherein vapor which passes through the deck contacts the liquid from the demister (as shown below), such that the vapor which passes through the demister contacts the liquid twice in the same stage (where the vapor passing through the deck contacts the liquid once on the surface of the deck and once again as the liquid drips from the demister onto the deck).
[AltContent: textbox (Liquid from demister)][AltContent: textbox (Vapor passing through deck)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 21, ‘633 in view of ‘482 and ‘367 teach all the limitations of claim 16. ‘633 further teaches wherein the first contact module comprises a second downcomer (labelled below) having an outer wall (2) adjacent said shell, wherein the outer wall of the first downcomer and the outer wall of the second downcomer are located on opposite sides of a tray (as shown in Fig 3).
[AltContent: textbox (Second downcomer)][AltContent: arrow][AltContent: textbox (First contact module)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 22, ‘633 in view of ‘482 and ‘367 teach all the limitations of claim 21. ‘633 further wherein the first contact module comprises a third downcomer (labelled below) disposed between the first downcomer and the second downcomer.
[AltContent: arrow][AltContent: textbox (Third downcomer)][AltContent: textbox (Second downcomer)][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



Allowable Subject Matter
Claims 1, 3-6, 9, 13-14, 23 are allowed.
Regarding claim 1, the closest prior art is Xu et al. US 6,682,633 and Buchanan et al. US 6,287,367. ‘633 teaches an apparatus (Fig 3) for performing vapor-liquid contacting (abstract), comprising: a vessel (2 in Fig 3) comprising a shell (shell of column 2); a first contact module (top module with respect to the vertical positioning shown in Fig 3) comprising a downcomer (8 in Fig 3, labelled below), a demister (3 in Fig 3); a deck; and a further deck. ‘367 teaches a vapor liquid contacting device (Fig 3, abstract) comprising a downcomer and a deck and a further deck, where the deck having a plurality of perforations (1), a second portion of vapor flows up passed the deck through the perforations. The prior art does not teach wherein the first portion of vapor is prohibited from flowing up passed the deck through the perforations and wherein the second portion of vapor is prohibited from flowing up passed the deck through the demister. The vapor which flows passed the deck also flows through the demister. No prior art, alone or in combination, teaches all the limitations of claim 1. 
Claims 3-6, 9, and 13-14.
Claim 23 contains similar allowable subject matter as claim 1.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
The following is a response to Applicant’s arguments filed 19 Nov. 2021:

Applicant argues that the amendments overcome the prior art rejections of claims 1 and 23.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the prior art does not teach newly amended claim 1. Specifically, Applicant argues that the prior art does not teach the vapor which passes through the deck contacts the liquid twice.
Examiner disagrees. The prior art combination would have the vapor flow similar to that depicted in Buchanan Fig 3. The vapor which passes through the deck would contact the liquid first as the vapor passes through the deck and a second time as the vapor rises to enter the demister. The vapor rising toward the demister would contact liquid falling from the demister to the deck.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776